                                           Case 3:18-cv-05532-RS Document 56 Filed 05/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         G & G CLOSED CIRCUIT EVENTS, LLC,
                                  10                                                         Case No. 18-cv-05532-RS
                                                        Plaintiff,
                                  11
                                                 v.                                          ORDER GRANTING PARTIAL
                                  12                                                         SUMMARY JUDGMENT
Northern District of California
 United States District Court




                                         RAKESH MODI, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          Plaintiff G & G Closed Circuit Events, LLC licenses so-called “pay per view” programs of

                                  17   boxing matches distributed on cable television. In this action, G & G alleges one of its programs

                                  18   was shown without a license at Club OMG!, a commercial establishment in San Francisco.

                                  19   Defendants are Club OMG!, LLC, and two individuals, Rakesh Modi and Paresh J. Shah, who are

                                  20   alleged to be the managing members of the LLC. Relying primarily on defendants’ submissions in

                                  21   the Joint Case Management Conference Statement, G & G sought partial summary judgment to

                                  22   establish the liability of all three defendants under 47 U.S.C. §553 and common law conversion.

                                  23          In opposition, defendants argued they only intended to stipulate that 47 U.S.C. §553

                                  24   applies to this matter, as opposed to 47 U.S.C. §605, under which G & G seeks damages in the

                                  25   alternative. Defendants further effectively conceded liability under §553 as to the LLC, arguing

                                  26   only that there has been no stipulation or proof that the individual defendants are also liable.

                                  27          By prior order, G & G’s attempt to obtain partial summary judgment based on the

                                  28   statements in the CMC statement has been rejected. The prior order, however, invited defendants
                                           Case 3:18-cv-05532-RS Document 56 Filed 05/06/20 Page 2 of 2




                                   1   to respond to the arguments and evidence in G & G’s reply brief, which was directed at

                                   2   establishing the individuals’ liability apart from the contents of the CMC statement. Defendants

                                   3   have not responded, and the deadline for doing so has elapsed.

                                   4          G & G’s showing of the factual and legal basis to impose liability on the individual

                                   5   defendants was adequate to shift the burden to them to demonstrate the existence of a triable issue

                                   6   of fact. In light of defendants’ concession that liability under §553 exists as to the LLC, and their

                                   7   failure to respond as to the individuals’ liability, partial summary judgment as to liability is

                                   8   warranted as to all defendants.1 Because the same facts support liability under G & G’s conversion

                                   9   claim the summary judgment as to liability extends to that claim as well.

                                  10

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: May 6, 2020

                                  14                                                     _________
                                                                                         __     _ ____
                                                                                                    ___
                                                                                                    _____________
                                                                                                               ____
                                                                                                                  ____
                                                                                                                  __ __
                                                                                                                     ____________
                                                                                         __________________________________________
                                                                                                                                  _ ___
                                                                                         R CHARD SEEBOR
                                                                                         RI
                                                                                         RICHARD    SEEBORGO G
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23   1
                                          Defendants previously argued G & G had not shown a basis to “pierce the corporate veil.”
                                  24   Individual liability for violations of the statute, like tort liability, turns on the individual’s
                                       participation in the wrongful act, not on disregard of the corporate form. Additionally, even absent
                                  25   direct participation, a corporate officer or shareholder is vicariously liable for a violation of §553
                                       if “(1) the individual had a right and ability to supervise the infringing activities and (2) had an
                                  26
                                       obvious and direct financial interest in those activities.” J & J Sports Prods., Inc. v. Walia, 2011
                                  27   WL 902245, at *3 (N.D. Cal. Mar. 14, 2011).

                                  28
                                                                                                                    CASE NO.   18-cv-05532-RS
                                                                                          2
